DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/30/2021, with respect to claim objection(s) have been fully considered and are persuasive, see for example page 7 paragraph 2.  The claim objection(s) of claims 12 and 19 has been withdrawn. 
Applicant’s arguments, see remarks, filed 6/30/2021, with respect to statutory eligibility have been fully considered and are persuasive, see for example page 7 paragraph 3.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, filed 6/30/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page11 paragraph 1-2.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claim 1-9, 11-17, and 19-20 are allowed. Claims 10 and 18 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Dupont et al (US 2012/0137367) discloses a continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis. A method includes collecting data, processing and categorizing a plurality of events, continuously clustering the plurality of events, continuously model building for behavior and information analysis, analyzing behavior and information based on a holistic model, detecting anomalies in the data, displaying an animated and interactive visualization of a behavioral model, and displaying an animated and interactive visualization of the detected anomalies.
The prior art, Tatourian et al (US 2016/0182556) discloses a system to determine online user activity for a user associated with a user client device. The online user activity includes private content, publicly available content and content shared to a social group related to the user. The system determines a social behavior risk score, a social score, and a security risk score for the user and the content they share with others, and provides one or more recommendations to the user in response to determining the social behavior risk score and the security risk score for the user.
The prior art, either  alone or in combination does not expressly disclose “monitoring behavior of a plurality of users and using a learning network structure to construct a contagion network relationship map of connection and influence relationships between different users in the plurality of users; executing a discovery module for receiving and analyzing a stream of events from the plurality of users and using machine learning to identify a critical event performed by a first user having a first risk score;  executing a risk contagion module for generating, from the first risk score, one or more propagated risk scores for at least a first connected user in the plurality of users based on connection and influence relationships 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goyal et al (Attack, Defence, and Contagion in Networks): discloses that connections between individuals facilitate the exchange of goods, resources, and information and create benefits. These connections may be exploited by adversaries to spread their attacks as well. A model with a Designer and an Adversary is developed. The Designer moves first and chooses a network and an allocation of defence resources across nodes. The Adversary then allocates attack resources on nodes; if an attack succeeds then the Adversary decides on how successful resources should navigate the network. They obtain two principal results. One, they show that in a wide variety of circumstances a star network with all defence resources allocated to the central node is optimal for the Designer. Two, they identify conditions on the technology of conflict, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.